        Case 1:18-cv-04418-ALC-BCM Document 66 Filed 04/16/19 Page 1 of 1




                                                                                       	
April 16, 2019


VIA ECF AND EMAIL

Honorable Barbara C. Moses
United States Magistrate Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street, Room 740
New York, NY 10007


         Re:       Jane Doe v. Skyline Automotive Inc., et al.
                   Civil Case No. 18-cv-4418

         Dear Magistrate Judge Moses:

        This firm represents the Plaintiff in the above-referenced matter. The parties write
jointly, pursuant to Your Honor’s Individual Rules of Practice, Rule II(A), to respectfully
request an adjournment of the initial case management conference, and associated pre-
conference filing deadlines, from April 30, 2019 to May 30, 2019 or the next date available for
the Court after May 30, 2019. This is the first request for an adjournment of this conference.

       The reason for the parties’ joint request is that the parties have been engaged in
settlement discussions since the Southern District mediation, and are very close to reaching an
agreement in principle. As such, in order that we may bridge any gaps and formalize a
settlement should one be reached, we respectfully request that the Court adjourn the initial case
management conference, and associated pre-conference filing deadlines, from April 30, 2019 to
May 30, 2019 or the next date available for the Court after May 30, 2019. Should the parties
ultimately reach a settlement in principle, we will inform the Court.

         We thank the Court for its time and attention to this matter.

                                        Respectfully submitted,
                                        DEREK SMITH LAW GROUP, PLLC
                                        /s/ Abe Melamed
                                        Abraham Z. Melamed, Esq.


CC:      All Counsel (Via ECF)



        New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760	
      Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790	
            New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
                          Website: www.discriminationandsexualharassmentlawyers.com	
